Exhibit 10.29

Third Amendment to

Employee Stock Purchase Plan

The following provision is added as Section 7.7 of the Stericycle, Inc. Employee
Stock Purchase Plan, effective as of February 28, 2012:

7.7 Other Countries

The Committee may adopt, amend and terminate one or more sub-plans to the Plan
to permit employees in a country other than the United States to participate in
the Plan on the terms described in the applicable sub-plan, in compliance with
that country’s securities, tax and other laws.